Citation Nr: 1452367	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia prior to October 11, 2011, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1972 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a September  2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for right knee chondromalacia, and assigned a 10 percent evaluation effective June 28, 2001.  During the pendency of the appeal, the RO granted an increased evaluation to 20 percent effective October 10, 2011.   However, because the increase to 20 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Board notes that the RO had characterized the issues on appeal as entitlement to an effective date prior to October 11, 2011 for a grant of a 20 percent evaluation for right knee chondromalacia, and entitlement to an increased evaluation for right knee chondromalacia.  Although the Veteran disagreed with the effective date of the grant of the increased 20 percent, the Veteran's appeal originated from a September 2010 rating decision that granted service connection for right knee chondromalacia.  As the Veteran is actually appealing the original assignment of disability evaluation following an award of service connection. the appeal is not technically a question of entitlement to an earlier effective date, but rather the claim of entitlement to an initial rating in excess of 10 percent for right knee chondromalacia prior to October 11, 2011, and in excess of 20 percent thereafter.  The issue has therefore been recharacterized as reflected on the title page.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While an assigned evaluation is in dispute here, the Veteran has not alleged that he is unemployable due to service-connected disabilities.  Accordingly, no TDIU claim is inferred at this time.

The record reflects the Veteran appointed the above-named private attorney to represent him concerning the present claim currently before the Board, and that representation is limited to this claim only.  Disabled American Veterans (DAV) remains the Veteran's authorized representative in all other matters, which are not currently before the Board. 

In a February 2013 statement, the Veteran appears to raise the issue of entitlement to service connection for a right foot and a low back disorder secondary to his service-connected right knee disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in September 2012 to assess the current level of severity of his service-connected right knee chondromalacia.  The examiner indicated that he did not review the claims file, and was not requested to do so for this examination.  While lack of claims file review does not automatically render a VA examination inadequate, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the claims file contained findings conflicting with those of the September 2012 VA examiner.  The claims file included evidence of a right knee meniscus tear in a June 2001 MRI during VA treatment, as well as the Veteran's lay statements from October 2011 regarding flare-ups which affected the functioning of his right knee.  In contrast, the September 2012 VA examiner found that the Veteran did not have any meniscal conditions, and that the Veteran did not report any flare-ups which impacted the function of his right knee.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  A new VA examination is therefore required to provide an adequate assessment of the current severity of the Veteran's service-connected right knee chondromalacia.

Also, based on the Veteran's ongoing VA treatment, updated VA treatment records, from March 2014 to present, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC in Kansas City, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since March 2014.

2.  After the records are associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected right knee chondromalacia.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in VBMS and Virtual VA) must be made available to and reviewed by the examiner.  

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's right knee and comment on the degree of disability due to functional losses such as pain and weakness.  The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  The examiner should specifically note findings on range of motion, bone and/or cartilage impairment, instability, the presence of any ankylosis, and any joint abnormalities.

The opinion provider should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



